DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 2-5, 11-14 and 20-22 have been cancelled.  Claims 7-10 and 16-19 are original or were previously presented.  Claims 15-17, 19-24 and 27 are currently amended.  Claims 1, 6-10 and 15-19 are pending and have been fully considered.  Claims 1 and 6-10 are drawn to an apparatus.  Claims 15-19 are directed to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 11/05/2021) objections and 35 USC §102 and §103 rejections in view of the amendments to the claims, Applicant’s remarks and a consideration of the pertinent objections/rejections.  However, Examiner believes new 35 USC §103 rejections are appropriate and has applied such objections/rejections to the noted claims.
Response to Amendment
In their reply dated May 3, 2022, Applicant amended the claims to incorporate elements of now cancelled claims 2, 13 and 22 into the independent claims 1, 6 and 15.  Applicant also presents arguments concerning the merits of the claims and the propriety of the prior rejections.  Examiner add one or more new references and applies one or more new claim interpretations, and grounds of rejections in this OA to address these issues.  Any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.  Examiner has also added additional or new objections and rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notion of “water returned to said feed tank” mentioned in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Also, The drawings are objected to under 37 CFR 1.83(a) because they fail to show the concept of “water returned to the feed tank” as described in the [0019] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited water, for example, is considered a considered a material potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than structural components of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Examiner interprets limitations such as ‘adapted,’ ‘adapted to’ and/or ‘adapted for’ as ‘designed for,’ ‘appropriate for,’ ‘suitable for,’ ‘workable with,’ ‘capable of working with,’ and such, with a suitable reference.
Claim Objections
Claims 1, 10 and 15-19 are objected to because of the following informalities:  Claim 1 states “said biocide source adapted to receive water from said feed tank and controllably releases biocide into water received from said feed tank.”  The verb tense for ‘releases’ may be improper.
Also, claim 1 adds a conjunctive ‘and’ for the added description of the biocide source without removing the earlier ‘and’ before the product tank.  Since this latter phrase concerning the membrane is a further description of the biocide source rather than a new structure, it may have been clearer to recite it as a wherein clause. 
Claims 10 and 19 mention “said valves” but base claims 8 and 17 refer to “a plurality of valves.”
Claim 15 states: “providing a third biocide source containing a biocide in communication said second biocide source, said third biocide source controllably releases biocide into water received from said second biocide source and to controllably release biocide into water returned to said second biocide source.”  The first underlined portion appears to be missing ‘with’ after communication.  The latter underlined portion is awkward.  Perhaps the following was intended: “. . . and controllably releases biocide into water returned to said second biocide source.”
Claims 16-19 depend on claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-10 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1, 6-10 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claims 1, 6 and 15 follow with the underlined portions causing the indefiniteness rejection.
Claim 1:	A biocide delivery system comprising: 
a feed tank in communication with a biocide source containing a biocide; 
said biocide source adapted to receive water from said feed tank and controllably releases biocide into water received from said feed tank; and 
a product tank in communication with said biocide source and adapted to receive water from said biocide source; and
said biocide source is a membrane.
Claim 6:	A biocide delivery system comprising: 
a feed tank in communication with a first biocide source containing a biocide; 
said first biocide source adapted to receive water from said feed tank and controllably releases biocide into water received from said feed tank; 
a second biocide source containing a biocide in communication said first biocide source, said second biocide source controllably releases biocide into water received from said first biocide source; 
said second biocide source is a membrane;
a third biocide source containing a biocide in communication said second biocide source, said third biocide source controllably releases biocide into water received from said second biocide source; and 
a product tank in communication with said third biocide source and adapted to receive water from said third biocide source.
Claim 15:	A method of treating water with a biocide comprising the steps of:
providing a feed tank in communication with a first biocide source containing a biocide; 
adapting said first biocide source to receive water from said feed tank and to controllably release biocide into water received from said feed tank and to controllably release biocide into water returned to said feed tank; 
providing a second biocide source containing a biocide in communication said first biocide source, said second biocide source controllably releases biocide into water received from said first biocide source; 
providing a third biocide source containing a biocide in communication said second biocide source, said third biocide source controllably releases biocide into water received from said second biocide source and to controllably release biocide into water returned to said second biocide source; and 
providing a product tank in communication with said third biocide source and adapted to receive water from said third biocide source.
Regarding claim 1, the boundaries of the functional language concerning the biocide source controllably releasing biocide into water received from said feed tank is unclear since there is no clear or specific structure associated with the controlled release.  Also, the particular additional structure, if any, associated with a biocide source biocide source “adapted to receive water,” where the biocide source is a membrane, is unclear.  Alternately stated, the claim does not provide a discernible boundary regarding what provides the noted functional characteristics. Will the mere placement of a sterilizing or biocidal membrane controllably release biocide into water as recited.
Also, it is unclear how the product tank receives water from the biocide source, where the biocide source is a membrane.  Is the product tank receiving water that passes through the biocide source, or is it receiving water from a cartridge or vessel containing the biocide source?  
Claim 6 has similar issues to claim 1 with respect to controllably releasing biocide and the biocide source being adapted to receive water.  For example, it is unclear how the third biocide source receives water from the second biocide source, where the biocide source is a membrane.
Claim 15 is a method claim but it is still unclear how either of the biocide sources controllably releases biocide since no particular structure or associated manipulative steps for such biocide control is recited.  Additionally, claim 15 mentions “adapting said first biocide source to receive water from said feed tank and to controllably release biocide into water received from said feed tank and to controllably release biocide into water returned to said feed tank . . . said third biocide source controllably releases biocide into water received from said second biocide source and to controllably release biocide into water returned to said second biocide source.”  The step of returning water to the feed tank is not claimed.  It is unclear how water is returned to the feed tank and water source since there are no associated steps.
The noted claims are also invalid for indefiniteness because the specification does not disclose adequate structure (or material or acts) for performing the recited “controllably release” function.  It is not enough for an Applicant to state or to later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function.  Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380 (Fed. Cir. 1999).  The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.  Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953 (Fed. Cir. 2007).
Claims 7-10 and 16-19 depend on claims 6 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. (US6017461) in view of Tharp et al. (US20130319942) (or Downs, US20060180552, ref of record).
Regarding claim 1, Garvey et al. (Garvey) discloses a biocide delivery system (Abstract, Figs. 1 & 2) comprising: 
a feed tank 15 in communication with a biocide source 25 (Fig. 1) containing a biocide (32A-32B, silver ionizer Fig. 2; col. 3, line 16 – col. 4, line 5); 
said biocide source adapted to receive water from said feed tank and controllably releases biocide (Fig. 2, Item 32A-32B, silver ionizer in the ion supply unit (ISU)) into water received from said feed tank (Fig. 1, Item 15); and 
a product tank (Figure 2, Item 26A-26B, concentrate source and generator in the ISU) in communication with said biocide source (Fig. 1, Item 25, ISU) and adapted to receive water from said biocide source (Fig. 1, Item 25, ISU).
Therefore, Garvey discloses the claimed invention, except wherein
said biocide source is a membrane.
However, it is well known that one may use a membrane to dispense biocide or to use a membrane as a biocide source.  
For example, Tharp et al. (Tharp) relates to the field of wastewater aeration/mixing and more particularly to a diffuser membrane which is treated with fluorine in a manner to enhance its ability to effectively aerate wastewater (Abstract).  In accordance with one aspect of the invention, a flexible diffuser membrane is supplied with a biocide to inhibit biological attack and is treated with a halogen gas, preferably fluorine, which is securely bonded to at least the surface area of the membrane to provide a barrier that impedes migration of the biocide out of the membrane ([0010]).  The halogen bonds to the surface of the membrane and may penetrate the surface to form a securely bonded barrier which confines the biocide in the membrane and prevents it from leaching out in significant quantities (Id.).  
See also Downs, of record.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a membrane as a biocide source since Tharp demonstrates that such a membrane can resist biological growth due to the presence of the biocide while exhibiting optimum physical characteristics such as structural integrity, flexibility and other beneficial attributes ([0011]).  This is also a simple substitution one known element or the membrane biocide source, for another, to obtain the predictable result of inhibiting microbial or biological growth.

Claims 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. (US6017461) in view of Tharp et al. (US20130319942) and Jolly (US20190106340).
Claims 6 and 15 are independent apparatus and method claims respectively, but they include several of the same or similar major elements as those recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, without repeating all text and claim mapping in their entirety.
Therefore, regarding claims 6-10 and 15-19, Garvey and Tharp combined discloses or suggests a biocide delivery system (Abstract) comprising: 
a feed tank in communication with a first biocide source containing a biocide (Figure 2, Item 32A, silver ionizer in the ISU); 
said first biocide source adapted to receive water from said feed tank and controllably releases biocide into water received from said feed tank (claim 1 analysis); 
a second biocide source (Fig. 2, Item 32B, silver ionizer in the ISU) containing a biocide in communication said first biocide source, said second biocide source controllably releases biocide into water received from said first biocide source (Fig. 2, Item 32A, silver ionizer in the ISU); 
said second biocide source is a membrane (claim 1 analysis, where the second biocide source may be a membrane as in Tharp).

Garvey and Tharp combined discloses or suggests the claimed invention, except
a third biocide source containing a biocide in communication said second biocide source, said third biocide source controllably releases biocide into water received from said second biocide source; and 
a product tank in communication with said third biocide source and adapted to receive water from said third biocide source.
However Jolly discusses a third biocide source (Jolly, Table 2, Cartridge 3), said third biocide source (Jolly, Table 2, Cartridge 3) controllably releases biocide into water received from said second biocide source (Jolly, Table 2, Cartridge 2); and 
a product tank (Jolly, Fig. 3, Item 120) in communication with said third biocide source (Jolly, Table 2, Cartridge 3) and adapted to receive water from said third biocide source (Jolly, Table 2, Cartridge 3).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garvey to incorporate the teachings of Jolly to provide a third biocide source for better control and enhancement of the  water purification system.  Further, an additional biocide source is merely a duplication of a known element without no clear patentable significance unless it can be shown to produce a new and unexpected result.
Additional Disclosures Included: Claim 7: Said first, second and third biocide sources contain silver as said biocide (Jolly employs silver as a biocide (Jolly, Table 2, Cartridge 3) and it would have been obvious to use any suitable biocide, such as silver, in coordination with the intended application, in each of the biocide sources); Claim 8: Regarding claim 8, the biocide delivery system further including a plurality of valves (Jolly, Figure 6, Item V) in communication with said second biocide source (Jolly, Table 2, Cartridge 2), said plurality of valves (Jolly, Figure 6, Item V) form a feedback loop adapted to recirculate water within said second biocide source (Jolly, Table 2, Cartridge 2); Claim 9: The biocide delivery system further including a fourth biocide source See Jolly, Table 2, Cartridge 4), in communication with said second biocide source (Jolly, Table 2, Cartridge 2), said fourth biocide source replenishes biocide released by said second biocide source (Jolly, Table 2, Cartridge 4); and Claim 10: The delivery system further includes a conductivity meter (Fig. 12, Item 220), said conductivity meter in communication with at least one of said valves (Fig. 12, Item V).

Regarding claim 15, Garvey, Jolly and Tharp combined teaches or suggests all of the elements of the invention, or a method of treating water with a biocide comprising the steps of: 
providing a feed tank (Garvey, Fig. 1, Item 15) in communication with a first biocide source (Garvey, Figure 2, Item 32A, silver ionizer in the ISU)  containing a biocide;  
adapting said first biocide source (Garvey, Fig. 2, Item 32A, silver ionizer in the ISU) to receive water from said feed tank (Garvey, Fig. 1, Item 15) and to controllably release biocide into water received from said feed tank (Garvey, Fig. 1, Item 15) and to controllably release biocide into water returned to said feed tank (Garvey, Figure 1, Item 15); 
providing a second biocide source (Fig. 2, Item 32B, silver ionizer in the ISU) containing a biocide in communication said first biocide source (Garvey, Figure 2, Item 32A, silver ionizer in the ISU), said second biocide source (Garvey, Fig. 2, Item 32B, silver ionizer in the ISU) controllably releases biocide into water received from said first biocide source (Garvey, Fig. 2, Item 32A, silver ionizer in the ISU);
said second biocide source is a membrane (Tharp, claim 1 analysis);
providing a third biocide source containing a biocide ([0029]) in communication said second biocide source, said third biocide source controllably releases biocide into water received from said second biocide source and to controllably release biocide into water returned to said second biocide source (claim 6 analysis); and 
providing a product tank in communication with said third biocide source and adapted to receive water from said third biocide source (Jolly, Figure 2, Item 120, water tank; claim 6 analysis).
Additional Disclosures Included: Claim 16: Said first, second and third biocide sources contain silver as said biocide (claim 7 analysis); Claim 17: The biocide delivery method further includes a plurality of valves in communication with said second biocide source, said plurality of valves form a feedback loop adapted to recirculate water within said second biocide source (claim 8 analysis); Claim 18: The biocide delivery system further includes a fourth biocide source in communication with said second biocide source, said fourth biocide source replenishes biocide released by said second biocide source (claim 9 analysis); and Claim 19: The delivery system further includes a conductivity meter, said conductivity meter in communication with at least one of said valves and controls the operation of at least one of said valves (claim 10 analysis).
Response to Arguments
	Applicant’s arguments filed 05-03-2022 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no longer be applicable.    
	Applicant states that Downs teaches that “a biofilm is not a membrane,” to which Examiner disagrees.  Downs employs a biofilm resistant fluid handling system including at least one structural component adapted to retain or deliver fluid and formed from a biofilm resistant material comprising polymeric resin and an inorganic carrier conjugated with a biocidal metal ion.  If such polymeric resin is not clearly stated as a membrane one can analogize it to a membrane since some membrane can be made of polymeric resin (Downs, [0019]).  Downs clearly states that the formation of active biofilm on the surface of the structure is prevented (Id.).  Thus, the structural component of the polymeric resin and inorganic carrier is indeed a biocide.  In that sense, Applicant’s arguments in this context are unclear.
	Still, in this OA, Examiner relies instead on Tharp for the aspect of a biocide source as a membrane.  
	With respect to the amended claims, Examiner has added one or more new references and additional or clarified rationales with respect to any new or amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
The following prior art and/or evidentiary references are made of record.  Although they are not relied upon, Examiner views them as pertinent to Applicant's disclosure.
Xu et al. (US20110210001) discloses a cleaning process of producing lactic acid (Abstract).  In the process, the permeate from a porous membrane is subjected to nanofiltration to be decoloured and purified (Id.).  The concentrated solution from nanofiltration and the cleaning liquid from fermentation tank and its affiliated equipment are filtrated and sterilized by using ceramic membrane, and then are reintroduced into the fermentation unit for recycling (Abstract, [0006], [0011]).
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
There was a prior non-final Office action in this application, issued by another examiner.  Although the claims are examined de novo herein, Examiner attempted to be as consistent as possible.  In this OA, certain prior art references of record are retained.  However, the current examiner may have interpreted the claims and such applied references differently than the prior examiner.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/